DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nan Carr on 9/13/2021.
The application has been amended as follows: 
Claim 1 (currently amended 1)  An apparatus for detecting analyte in a liquid sample, comprising a cup body;
a first receiving area for receiving a liquid sample; and
a flow-guiding channel through which a sample  is added or collected;
wherein the flow-guiding channel is in communication with the first receiving area, the bottom surface of the flow-guiding channel is a slope;
wherein the first receiving area and the flow-guiding channel are disposed in the cup body;
wherein the flow-guiding channel is a groove, in which is provided with a second receiving area, and the second receiving area includes a corner area for collecting samples for secondary sampling, 
wherein the apparatus further comprises a secondary sampling port which is in communication with the flow-guiding channel, and
wherein the secondary sampling port is configured for second confirmatory detection.
Claim 3 (cancelled).

Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference, Xinlong (WO 2010/003310), teaches an apparatus for detecting analyte in a liquid sample (referred to as a detecting device for a liquid sample in paragraph 4 in page 6), comprising: 
a cup body (7);
a first receiving area for receiving a liquid sample (referred to as a liquid storage chamber 9); and
a flow-guiding channel (referred to as an arc-shaped guide groove 17) through which a sample is added or collected);
wherein the flow-guiding channel (arc-shaped guide groove 17) is in communication with the first receiving area (liquid storage chamber 9) (see Figure 5), the bottom surface of the flow-guiding channel (arc-shaped guide groove 17) is a slope (see Figure 2);
wherein the first receiving area (liquid storage area 9) and the flow-guiding channel (arc-shaped guide groove 17) are disposed in the cup body (see Figure 2);

However, Xinlong neither teaches nor fairly suggests an apparatus further comprising a secondary sampling port in communication with a flow-guiding channel, the secondary sampling port configured for second confirmatory detection. (as required by claim 1).
As a result, claim 1 is allowed because it is novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent claim 1.
The features of “a secondary sampling port in communication with a flow-guiding channel, the secondary sampling port configured for second confirmatory detection” would provide means for second confirmatory detection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN BORTOLI/         Examiner, Art Unit 1797               

/JENNIFER WECKER/         Primary Examiner, Art Unit 1797